                 IN THE UNITED STATES DISTRICT COURT FOR THE
                         WESTERN DISTRICT OF MISSOURI
                            SOUTHWESTERN DIVISION

UNITED STATES OF AMERICA,                          )
                                                   )
               Plaintiff,                          )
       v.                                          )      Case No. 19-05046-15-CR-SW-MDH
                                                   )
MARCAS A. ELLIOTT,                                 )
                                                   )
               Defendant.                          )

                                              ORDER

       Now pending before the Court is Defendant’s pro se motion for emergency bond, (doc.

21), filed without the assistance of his attorney. The Court ordinarily does not consider pro se

motions filed by represented parties. See United States v. Pate, 754 F.3d 550, 553 (8th Cir. 2014)

(the “district court has no obligation to entertain pro se motions filed by a represented party”); see

also United States v. Thompson, 2018 WL 3398164, at *1 (W.D. Mo. July 12, 2018). Further, on

October 18, 2019, the Court entered a Scheduling and Trial Order, specifically instructing that pro

se filings will not be accepted by defendants who are represented by counsel. (Doc. 11, § VI).

Because the Court has appointed counsel in this matter, the filing of a motion pro se is improper.

Id.; See also United States v. Hunter, 770 F.3d 740, 746 (8th Cir. 2014). Therefore, the motion is

DENIED without prejudice. Any request of the Court must be raised by and through Defendant’s

attorney.

       IT IS SO ORDERED.

                                                       /s/ David P. Rush
                                                       DAVID P. RUSH
                                                       UNITED STATES MAGISTRATE JUDGE

DATE: March 31, 2020
